                     IN THE UNITED STATE DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO


JOSEPH ARAGON,

      Plaintiff,

v.                                            Case No.: 1:18-cv-0995-SCY/SMV

GEICO INDEMNITY COMPANY,

      Defendant.

         ORDER GRANTING JOINT MOTION TO AMEND THE ORDER TO
                      FILE CLOSING DOCUMENTS

      THIS MATTER having come before the Court on the parties’ Joint Motion to

Amend the Order to File Closing Documents. The Court FINDS the Motion is well-taken

and should be GRANTED.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Joint

Motion to Amend the Order to File Closing Documents is GRANTED and the new date

by which to file closing documents is December 27, 2018.


                                      ______________________________________
                                      THE HONORABLE STEPHAN M. VIDMAR
                                      MAGISTRATE COURT JUDGE
Approved:

/s/ Stephen M. Simone
Stephen M. Simone
Jessica D. Marshall
Chapman and Priest, P.C.
P.O. Box 92438
Albuquerque, New Mexico 87199
Tel: (505) 242-6000
stephensimone@cplawnm.com
jessicamarshall@cplawnm.com
Attorneys for Defendant GEICO Indemnity
Company (as to the contractual claims only)
Electronically Approved 12/7/2018
Meloney Perry
Stacy Thompson
Perry Law P.C.
10440 North Central Expressway, Suite 600
Dallas, Texas 75231
(214) 265-6201 (Telephone)
mperry@mperrylaw.com
sthompson@mperrylaw.com
Attorneys for Defendant GEICO Indemnity
Company (as to the extra-contractual claims only)



Electronically Approved 12/7/2018
Cloyd G. Hinkle
Warren F. Hire, II
John A. Frase
Hinkle Law Offices, P.C.
3939 San Pedro NE, Building A
Albuquerque, New Mexico 87110
Tel: (505) 883-4357
lleal@hinklelawoffices.com
warren@hinklelawoffices.com
john@hinklelawoffices.com
Attorneys for Plaintiff




                                          2
